 

Exhibit 10.1

 

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
23rd day of August, 2007, by and between BIOMED REALTY, L.P., a Maryland limited
partnership (“Landlord”) and INFOSONICS CORPORATION, a Maryland corporation
(“Tenant”).

RECITALS

A.            WHEREAS, The Lichter Family Trust First Amended and Restated
Declaration of Trust Dated November 7, 1996 and The Satterlee Family Trust UTD
April 24, 1986 (collectively “Original Landlord”), and Tenant are parties to
that certain Building Lease Agreement dated as of January 26, 2004 (as amended,
the “Lease”) which pertains to the leasing of approximately 31,925 square feet
of that certain building located at 5880 Pacific Center Blvd., San Diego,
California 92121 (the “Building”) and associated land and other improvements;

B.            WHEREAS, Landlord has contracted to acquire ownership of the
Building and associated land and other improvements from the Original Landlord
and thereby succeed Original Landlord as the landlord under the Lease (the
“Contemplated Acquisition”) as more particularly described in that certain
Purchase and Sale Agreement dated July 17, 2007 between Original Landlord, as
Seller, and Landlord, as Purchaser (the “Purchase Agreement”);

C.            WHEREAS, conditioned upon the closing of the Contemplated
Acquisition, Landlord and Tenant desire to terminate the Lease in accordance
with the following provisions.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.             Termination Date.  The termination date of the Lease shall be
September 30, 2007 (the “Termination Date”).

2.             Termination of Lease.  The parties hereby terminate the Lease as
of the Termination Date, and on the Termination Date the Lease shall be fully
and finally surrendered and terminated and shall no longer be of any force or
effect, except for those provisions that, by their express terms, survive the
expiration or earlier termination thereof.

3.             Termination Payment.    As consideration for the execution of
this Agreement, Landlord shall pay to Tenant the sum of Two Million One Hundred
Forty-Seven Thousand Dollars ($2,147,000) (the “Termination Payment”) upon the
Closing (as defined in the Purchase Agreement) of the Contemplated Acquisition.

4.             Release of Liability.  Conditioned on the performance by the
parties of the provisions of this Agreement, Landlord and Tenant fully and
unconditionally release, cancel,

 

 

--------------------------------------------------------------------------------


 

annul, rescind, discharge, disclaim, waive and release any and all rights and
benefits it may have under the Lease arising from and after the Termination
Date, except for those provisions that, by their express terms, survive the
expiration or earlier termination thereof. In connection with this Section 4,
each of Landlord and Tenant expressly waives the benefits of Section 1542 of the
California Civil Code, which provides as follows:  “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”  LANDLORD
AND TENANT EACH ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL
COUNSEL OF ITS CHOICE IN CONNECTION WITH THIS AGREEMENT, AND THAT SUCH COUNSEL
HAS EXPLAINED TO IT THE PROVISIONS OF THIS SECTION 4.  BY INITIALING BELOW,
LANDLORD AND TENANT EACH CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS
SECTION 4.

LANDLORD’S INITIALS:                          TENANT’S INITIALS:               
                

 

5.             QUITCLAIM.  TO THE EXTENT, IF ANY, THAT THE LEASE GIVES TENANT
ANY RIGHT, TITLE OR INTEREST IN OR TO THE PREMISES, TENANT DOES HEREBY REMISE,
RELEASE AND QUITCLAIM TO LANDLORD SUCH RIGHT, TITLE OR INTEREST IN OR TO THE
PREMISES AND SHALL EXECUTE AND DELIVER TO LANDLORD ANY DOCUMENTATION REASONABLY
REQUESTED BY LANDLORD TO EFFECT OR DOCUMENT SUCH REMISE, RELEASE AND QUITCLAIM.

6.             Condition of Premises.  Prior to the Termination Date, Tenant
shall surrender the Premises to Landlord in the condition required by the Lease
upon termination.

7.             Security Deposit.  The Security Deposit (as defined in the Lease)
shall be released to Tenant in accordance with the provisions of the Lease.

8.             Representation of Parties.  Each party represents that it has not
made any assignment, sublease, transfer, conveyance or other disposition of the
Lease or any interest therein, nor made or entered into any agreement that would
result in any mechanic’s lien or other claim, demand, obligation, liability,
action or cause of action arising from or with respect to the Lease or the
Premises (other than that certain sublease between Tenant, as sublandlord, and
Artes Medical Inc., as subtenant, dated as of June 1, 2005).

 

2

--------------------------------------------------------------------------------


 

9.             Condition Precedent.   This Agreement shall not be effective
until, and it shall be a condition precedent to the effectiveness of this
Agreement that, the Closing (as defined in the Purchase Agreement) of the
Contemplated Acquisition between Original Landlord and Landlord shall have
occurred and that the Termination Payment shall have been made to the Tenant.
  If the Closing of the Contemplated Acquisition does not occur by September 15,
2007, this Agreement shall become null and void.

10.           Miscellaneous.

a.             Voluntary Agreement.  The parties have read this Agreement and
the mutual releases contained in it, and have freely and voluntarily entered
into this Agreement.

b.             Attorneys’ Fees.  If either party commences an action against the
other party arising out of or in connection with this Agreement, the prevailing
party shall be entitled to recover from the losing party reasonable attorneys’
fees and costs of suit.

c.             Successors.  This Agreement shall be binding on and inure to the
benefit of the parties and their successors and assigns.

d.             Counterparts.  This Agreement may be executed in one or more
counterparts that, when taken together, shall constitute one original.

e.             Governing Law.  This Agreement shall be governed by the law of
the State of California.

f.              Severability.  If a court of competent jurisdiction finds any
provision in this Agreement to be invalid, illegal, or otherwise unenforceable,
that determination will not affect any other provision of this Agreement.  The
invalid provision will be severed from this Agreement and all remaining
provisions will continue to be enforceable by its terms and of full force and
effect.

g.             Defined Terms.  Capitalized terms not otherwise defined herein
shall have the meanings given them in the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
hereinabove first written.

LANDLORD:

BIOMED REALTY, L.P.

a Maryland limited partnership

 

 

By:

 

 

 

Name:

Gary A Kreitzer

 

 

Its:

Executive VP

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

INFOSONICS CORPORATION

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeff Klausner

 

 

Its:

CFO

 

 

 

 

--------------------------------------------------------------------------------